NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HOWMEDICA OSTEONICS CORP.,
Petitioner-Appellee,

V.

SURGICAL ORTHOMEDICS, INC. STEVEN HEWES
AND ANDREW HEWES,
Respondents-Appellants.

2012-1561

Appea1 from the United States District Court for the
District of NeW Jersey in case no. 11-CV-6544, Judge
Esther Salas. '

ON MOTION

ORDER

The court treats Appellants’ August 6, 2012 letter as a
motion to withdraw its appeal.

HOWMEDICA OSTEONICS V. SURGICAL ORTHOMEDICS 2

Upon consideration thereof,
IT Is ORDERED THAT:
(1) The motion is granted The appeal is dismissed.

(2) Each side shall bear its own costs.

FoR THE CoURT

  2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Elvin Esteves, Esq. F|LED
A C. S hl ` , E .

$25 aron c esinger sq u_S_AA'-p&§%|dgr|!:gn
AUG 2 0 2012

Issued As A Mandate:  2 0 2012 JAN HOHBALV

CLEHK